Denied and Opinion Filed July 18, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00827-CV

                           IN RE BABAK TAHERZADEH, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                             Trial Court Cause No. F16-12037

                             MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Carlyle
       In this original proceeding, relator seeks a writ of mandamus directing the district court to

return to relator all costs, fees, fines, penalties, and expenses paid by relator in the underlying

proceeding. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). “Due to the extraordinary

nature of the remedy, the right to mandamus relief generally requires a predicate request for action

by the respondent, and the respondent’s erroneous refusal to act.” In re Coppola, 535 S.W.3d 506,

510 (Tex. 2017) (orig. proceeding). As the party seeking relief, the relator has the burden of

providing the Court with a sufficient mandamus record to establish his right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules 52.3 and 52.7 require

the relator to provide “a certified or sworn copy” of certain documents, including any order
complained of, any other document showing the matter complained of, and every document that

is material to the relator’s claim for relief that was filed in any underlying proceeding. TEX. R.

APP. P. 52.3(k)(1)(A), 52.7(a)(1). Rule 52.3(h), in turn, requires the petition to “contain a clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” TEX. R. APP. P. 52.3(h). The petition must also include other information,

including a statement of the case, a statement of jurisdiction, and a statement of facts. TEX. R. APP.

P. 52.3.

        Here, relator’s petition does not include an appendix or mandamus record as required by

rules 52.3 and 52.7 and meets none of the other requirements of rule 52.3. This petition is

insufficient to establish that relator asked the trial court to return to relator all costs, fees, fines,

penalties, and expenses paid by relator and that the trial court has either refused to act within a

reasonable time or erroneously denied the relief requested. As such, relator has not established a

violation of a ministerial duty and is not entitled to mandamus relief. Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
                                                     JUSTICE
190827F.P05




                                                  –2–